Per Curiam..
This being a record of a court of the United States, and not of a state court, and so not within the act of Congress, prescribing the mode in which the records and judicial proceedings of the courts of any state shall be authenticated, it remains with the court to decide upon the sufficiency of the evidence in their discretion. The mode of certifying a record observed in the present instance, being the ordinary method in the commonwealth of Massachusetts, instead of the technical exemplification, the court are of opinion, it is sufficient